Bay, J.,
delivered the opinion of the whole court, that the non-suits had been properly ordered, and to sustain actions for a malicious prosecution for felony, it is necessary, that Upon acquittal-, the court, in which the prosecution .has been tried, and where the acquittal has taken place, should grant an order, that the party acquitted, should have leave to take a copy of the record and acquittal, in order to entitle the plaintiff to give the same in evidence ; and that it is discretionary in such court to grant or withhold such order ; and that it is usual to deny it, where there has been any, the least probable, ground on which to found, such a prosecution.
Motions discharged.